Citation Nr: 1713774	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to June 25, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1960 to May 1964, and from June 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in Nashville, Tennessee.  The case was remanded by the Board in March 2015.  The matter has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). Expedited handling is requested.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board on his January 2012 VA Form 9 and a hearing was scheduled in January 2015.  The record indicates that the Veteran did not appear for the scheduled hearing.  Although the Veteran failed to report for that proceeding, it appears that the letter notifying him of the hearing may have been sent to the incorrect mailing address.  The record shows that the RO mailed the notice informing the Veteran of the date and time of his scheduled videoconference hearing to an address in Jackson, Tennessee, and it appears that the Veteran resided at an address in Humboldt, Tennessee.  Specifically, the Veteran's address was listed in Humboldt, Texas, in a September 2014 statement from the Veteran's representative and a July 2015 Supplemental Statement of the Case with an associated response from the Veteran.  

Although the Board's March 2015 remand found the Veteran's hearing request to be considered withdrawn based on his failure to report for his scheduled hearing, the Board's remand did not address the issue pertaining to the Veteran's address noted above.  Therefore, the Board finds that a remand is necessary to schedule the Veteran for another hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify the Veteran's mailing address.

2.  Thereafter, the AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument in support of the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

